Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the length of the abstract is 182 words, and because of the legal term “said” [Abstract Lines 8 and 9].  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-7 are objected to because of the following informalities.  Appropriate correction is required.
	Claim 1 Lines 7-8 could read “…having key projections (15), which are spaced apart ….”  There should be a comma after the term (15).
	Claims 1 Lines 18-19 could read “…whose diameter (d) is smaller than a diameter (D) of the receiving space ….”

Allowable Subject Matter
Claims 1-7 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claim 1, the prior art discloses most of the claimed invention regarding bung plug closures with plugs and seal caps with the bung plug having key projections, with a valve structure.  However, the prior art discloses the valve cover is an elastically deformable disk whose diameter is smaller than a diameter of the receiving space, the valve cover being connected to the bung plug in such a manner that a circumferential edge of the valve cover, which protrudes radially outward over the matching locking elements, is received between the locking protrusion of the engaging body and a recess edge of the bottom recess.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
This application is in condition for allowance except for the following formal matters: objections to the abstract and claims 1-7.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736